Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 5, 8-10, 12-17, 20-21 and 23, drawn to a composition comprising a composition comprising an optimized HGSNAT nucleic acid sequence of SEQ ID No. 1 or a derivative sequence having at least 77% homology thereof or an AAV vector comprising an optimized HGSNAT nucleic acid sequence of SEQ ID No. 1 or a derivative sequence having at least 77% homology thereof.
Group II, claim(s) 24-25 and 27, drawn to use of an AAV vector for intracranial delivery of therapeutic nucleic acid sequence for the treatment of a disease or condition affecting the brain of an individual.
Group III, claim(s) 29-30, drawn to use of an AAV vector for intracranial delivery of a HGSNAT cDNA nucleic acid sequence.

The species are as follows: 
Upon election of group II, Applicant is required to select one species from the following (From claims 24 and 27):
A disease or condition affecting the brain (claim 24),
Mucopolysaccharitosis (MPS) IIIC (claim 27).

Upon election of group II, Applicant is required to select one SEQ ID No. from the following (From claim 25):
SEQ ID No. 2,
SEQ ID NO. 3,
SEQ ID No. 4,
SEQ ID NO. 5,
SEQ ID No. 6.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Claims 1-2, 5, 8-10, 12-17, 20-21, 23, 25 and 29-30.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and III lack unity of invention because even though the inventions of these groups require the technical feature of a HGSNAT cDNA nucleic acid sequence, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fan et al., 2006 (The American Journal of Human Genetics, Vol. 79, p. 738-744).  Fan discloses using mouse sequence to identify the full-length human homolog (HGSNAT), which encodes a protein with no homology to other protein of known function but is highly conserved among plants and bacteria (e.g. Abstract).  The cDNA of the human HGSNAT gene was constructed through RT-PCR by using total RNA extracted from HeLa cells (e.g. bridging left and right column, p. 739).  Figure 3 shows chromosomal localization and structure of the human HGSNAT gene and the predicted topology of the enzyme it encodes (e.g. p. 741).  Figure 4 shows the aligned primary sequences of N-acetyltransferase from higher metazoans (e.g. p. 742).  Thus, there is no special technical feature that is contributed by the instant invention over the prior art.  
Group I and III and group II lack unity of invention because the groups do not share the same or corresponding technical feature.  Claim 24 of group II reads on using any therapeutic nucleic acid sequence, which does not share the same or corresponding technical feature of . 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632